                   Case 20-10312-BLS            Doc 20       Filed 02/12/20         Page 1 of 40




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
RENTPATH HOLDINGS, INC., et al.,                             :        Case No. 20– ________ (              )
                                                             :
                             1
                  Debtors.                                   :        (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x

                   MOTION OF DEBTORS FOR (I) AUTHORITY
                   TO (A) OBTAIN POSTPETITION FINANCING,
              (B) USE CASH COLLATERAL, (C) GRANT LIENS AND
         PROVIDE SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
       (D) GRANT ADEQUATE PROTECTION, (E) MODIFY THE AUTOMATIC
     STAY, AND (F) SCHEDULE A FINAL HEARING AND (II) RELATED RELIEF

                   RentPath Holdings, Inc. and its debtor affiliates in the above-captioned chapter 11

cases, as debtors and debtors in possession (collectively, the “Debtors”), respectfully represent as

follows in support of this motion (the “Motion”):

                                           Preliminary Statement2

                   1.      By this Motion, the Debtors seek authorization to obtain postpetition

financing (the “DIP Financing”) and approval of their entry into a superpriority senior secured

debtor-in-possession credit facility in an aggregate principal amount of approximately $74.1

million (the “DIP Facility”), provided by certain of the Debtors’ prepetition secured lenders




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: RentPath Holdings, Inc. (1735); RentPath, LLC (7573); Consumer Source Holdings LLC (8150);
     Discover Home Network, LLC (4311); Easy Media, LLC (5455); Electronic Lead Management, Inc. (4986);
     Electronic Lead Management MA, Inc. (3113); Electronic Lead Management VA, Inc. (7698); Live Response
     Solutions Holdings, LLC (0462); Live Response Solutions, LLC (5120); Viva Group Brokerage, Inc. (7156);
     and Viva Group, LLC (0789). The Debtors’ mailing address is 950 East Paces Ferry Road NE, Suite 2600,
     Atlanta, Georgia 30326.
2
     Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
     terms in the Martin Declaration (as defined herein) and the Jamal Declaration (as defined herein), as applicable.




RLF1 22900921v.1
                   Case 20-10312-BLS       Doc 20       Filed 02/12/20   Page 2 of 40




(solely in such capacity, the “DIP Lenders”) and agented by Royal Bank of Canada (solely in

such capacity, the “DIP Agent”), with an interim draw of $27.0 million under the proposed DIP

Financing, subject to entry of the Interim Order (as defined herein).

                   2.     As described herein, the DIP Financing provides the Debtors with necessary

liquidity on terms that are reasonable and appropriate, given the circumstances. The relief sought

in this Motion is critical for the Debtors to pay their ordinary-course operating expenses, finance

these chapter 11 cases, and pursue the Sale Process (as defined herein). In support of this Motion,

the Debtors submit:

                  the Declaration of Zul Jamal in Support of Motion of Debtors for (I)
                   Authorization (A) to Obtain Postpetition Financing, (B) to Use Cash
                   Collateral, (C) to Grant Liens and Provide Superpriority Administrative
                   Expense Status, (D) to Grant Adequate Protection, (E) to Modify the
                   Automatic Stay and (F) to Schedule a Final Hearing and (II) Related Relief,
                   sworn to the date hereof (the “Jamal Declaration”), which has been filed
                   contemporaneously herewith and is incorporated by reference herein; and

                  the Declaration of Richard Martin in Support of Debtors’ Chapter 11
                   Petitions and First Day Relief, sworn to on the date hereof (the “Martin
                   Declaration”), which has been filed with the Court contemporaneously
                   herewith and is incorporated by reference herein.

                   3.     The Debtors’ initial budget (the “Initial DIP Budget” and, any budget

thereafter, a “Budget”) reflecting the anticipated cash receipts and anticipated disbursements for

each calendar week during the period from the Petition Date (as defined herein) through and

including the end of the thirteenth week following the Petition Date is annexed hereto as

Exhibit C.

                   4.     The Debtors commenced these chapter 11 cases on a prearranged basis with

the support of an ad hoc committee of crossholder first lien and second lien lenders holding

approximately 72% of prepetition first lien loans and approximately 45% of prepetition second

lien loans (the “Crossholder Ad Hoc Committee”), an ad hoc group of second lien lenders


                                                    2
RLF1 22900921v.1
                   Case 20-10312-BLS     Doc 20       Filed 02/12/20   Page 3 of 40




holding approximately 39% of prepetition second lien loans (the “Second Lien Ad Hoc

Committee” and, together with the Crossholder Ad Hoc Committee, the “Consenting

Creditors”), and the Debtors’ prepetition equity sponsors (the “Consenting Sponsors”), which

own or control approximately 99% of the outstanding equity interests in RentPath Holdings, Inc.

(which directly or indirectly owns or controls one hundred percent (100%) of the prepetition equity

interests in the other Debtors). The Consenting Creditors and the Consenting Sponsors have

committed to effectuate a chapter 11 plan that contemplates the going concern sale of substantially

all of the Debtors’ assets (collectively, the “Acquired Assets”) pursuant to the terms set forth in

that certain Restructuring Support Agreement, dated as of February 11, 2020 (the “RSA” and the

parties thereto, the “RSA Parties”).

                   5.    Prior to the Petition Date, the Debtors began a robust marketing and sale

process which resulted in the submission of two binding bids for the Acquired Assets. After

constructive dialogue and extensive negotiations, the Debtors are pleased to report that they have

entered into a stalking horse purchase agreement with CSGP Holdings, LLC, an affiliate of CoStar

Group, Inc., a commercial real estate information company (the “Stalking Horse Bid”). The

Stalking Horse Bid provides for the going concern sale of substantially all of the Debtors’ assets

for an aggregate purchase price equal to $587.5 million in cash, plus certain assumed liabilities.

In addition, pursuant to the RSA, the Crossholder Ad Hoc Committee has agreed to backstop the

Debtors’ sale process by submitting a binding credit bid of the outstanding prepetition first lien

claims in the amount of $492.7 million (the “Credit Bid”).

                   6.    The RSA provides for the postpetition continuation of the Debtors’

prepetition marketing of the Debtors’ assets to seek bids or proposals for potential transactions

that, if representing a higher or otherwise better value for the Debtors’ stakeholders than the



                                                  3
RLF1 22900921v.1
                   Case 20-10312-BLS        Doc 20       Filed 02/12/20    Page 4 of 40




Stalking Horse Bid, will be pursued in lieu of the Stalking Horse Bid. The Credit Bid will serve

as a back-up bid in the Debtors’ postpetition sale process, while the Debtors pursue the Stalking

Horse Bid or any other higher or otherwise better bid. Consistent with their obligations under the

Restructuring Support Agreement, the Debtors are seeking to emerge from chapter 11 on an

expedited basis.

                   7.     As of the Commencement Date, the Debtors have less than $2.1 million in

cash on hand and thus require immediate access to the DIP Financing and authority to use Cash

Collateral (as defined herein) to ensure that they have sufficient liquidity to operate their business

and pursue the Sale Process, as contemplated by RSA. To finance these chapter 11 cases and

support the Sale Process, the DIP Lenders have committed to provide the Debtors with DIP

Financing in an aggregate amount of up to $74.1 million, with the members of the Crossholder Ad

Hoc Committee backstopping the full $74.1 million commitment. The terms and conditions of the

Crossholder Ad Hoc Committee’s commitment to backstop the DIP Facility are set forth in that

certain DIP and Exit Backstop Commitment Letter, dated as of February 11, 2020, by and between

the Debtors and the members of the Crossholder Ad Hoc Committee party thereto (the “Backstop

Commitment Letter”), a copy of which is annexed hereto as Exhibit D.

                   8.     Several reasons justify the relief requested herein:

                  The Debtors are entering chapter 11 with limited cash on hand. Immediate
                   access to DIP Financing is therefore critical to ensure (a) sufficient working
                   capital to operate their business and to administer their estates, (b) the
                   ability to timely pay administrative expenses incurred during these chapter
                   11 cases, and (c) the flexibility to continue to employ the performance-
                   marketing spend necessary to keep pace in the current highly competitive
                   landscape.

                  The Debtors proposed interim draw of $27.0 is necessary for the Debtors to
                   avoid immediate and irreparable harm to their estates.

                  Negotiations with the proposed DIP Lenders were conducted in good faith
                   and at arm’s length. The Debtors believe the DIP Facility provides

                                                     4
RLF1 22900921v.1
                   Case 20-10312-BLS        Doc 20       Filed 02/12/20    Page 5 of 40




                   sufficient liquidity at reasonable rates and, when taken together, appropriate
                   fees under the circumstances. As confirmed by the Debtors’ prepetition
                   process to solicit proposals for third-party debtor-in-possession financing,
                   there is no alternative financing available to the Debtors in the market.

                  The Debtors expect that vendors, customers, and their employees will be
                   highly focused on whether these chapter 11 cases are appropriately funded.

For those reasons and the reasons set forth below, the Debtors respectfully request that the Court

grant the relief requested herein.

                                               Background

                   9.     On the date hereof (the “Petition Date”), the Debtors each commenced with

this Court a voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”). The Debtors are authorized to continue to operate their business and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No trustee, examiner, or statutory committee of creditors has been appointed in these chapter 11

cases.

                   10.    Contemporaneously herewith, the Debtors have filed a motion requesting

joint administration of their chapter 11 cases pursuant to Rule 1015(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1015-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”).

                   11.    Information regarding the Debtors’ business and capital structure and the

circumstances leading to the commencement of these chapter 11 cases is set forth in the Martin

Declaration.

                                               Jurisdiction

                   12.    The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United States

                                                     5
RLF1 22900921v.1
                   Case 20-10312-BLS       Doc 20       Filed 02/12/20   Page 6 of 40




District Court for the District of Delaware, dated February 29, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408

and 1409.

                   13.    Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final

order by the Court in connection with this Motion to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments consistent with Article

III of the United States Constitution.

                                           Relief Requested

                   14.    By this Motion, pursuant to sections 105, 361, 362, 363(c)(2), 364(c)(1),

364(c)(2), 364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code, Bankruptcy Rules 2002,

4001, 6003(b), 6004(a), 6004(h), and 9014, and Local Rule 4001-2, the Debtors request (i) entry

of an interim order, substantially in the form annexed hereto as Exhibit A (the “Interim Order”)

and, (ii) following the Final Hearing (as defined herein), entry of a final order granting the relief

requested herein (the “Final Order” and, together with the Interim DIP Order, the “DIP Orders”)

and the relief as provided therein, including:

          (a)      authority to enter into the DIP Credit Agreement (as defined herein) and related
                   documents (collectively, the “DIP Documents”), which provide for a DIP Facility
                   that will be drawn in an amount equal to $27.0 million on an interim basis (the
                   “Initial Draw”) with an additional $47.1 million to be drawn on a final basis
                   (together with the Initial Draw, the “DIP Loans”);

          (b)      authority to pay the following interest and fees: (a) cash interest at a rate of
                   LIBOR + 7.0% per annum and (b) certain fees, including (i) a upfront original issue
                   discount of 2.0% (the “Upfront Discount”), which shall be payable as original
                   issue discount on the aggregate amount of DIP Loans; (ii) pursuant to the Backstop
                   Commitment Letter, a backstop premium of 3.5% (the “Backstop Premium”),
                   which shall be payable as original issue discount on the aggregate amount of DIP
                   Loans; (iii) a redemption premium, on the terms set forth in more detail below (the
                   “Redemption Premium”), which shall be payable on the aggregate amount of




                                                    6
RLF1 22900921v.1
                   Case 20-10312-BLS             Doc 20        Filed 02/12/20        Page 7 of 40




                   outstanding DIP Loans; and (iv) agency fees, as described in that certain Fee Letter
                   by and between the Debtors and the DIP Agent (the “Fee Letter”);3

          (c)      granting, in each case subject to the Carve Out (as defined below) and certain other
                   exceptions set forth in the Interim Order, a first-priority, perfected, priming security
                   interest and liens (the “DIP Liens”) on all prepetition and postpetition assets of
                   each Debtors’ estate and all proceeds thereof (other than avoidance actions, but
                   including, subject to and effective upon entry of the Final Order, any proceeds of
                   such avoidance actions), not including any Excluded Assets (as defined in the DIP
                   Documents) (collectively, the “DIP Collateral”), and superpriority claims over all
                   other administrative expenses;

          (d)      authority to use Cash Collateral within the meaning of sections 363(a) and 363(c)
                   of the Bankruptcy Code;

          (e)      approval of the form and manner of adequate protection to be provided to the
                   Prepetition Secured Parties (as defined below), including (a) adequate protection
                   liens and superpriority claims; (b) payment of the reasonable and documented costs
                   and expenses of the Prepetition First Lien Secured Parties (as defined below) and
                   the Prepetition Second Lien Agent (as defined below); (c) section 506(c) and
                   section 552(b) waivers (in each case subject to entry of the Final Order);
                   (d) stipulations as to the liens and claims held by such parties; and (e) certain
                   financial reporting requirements;

          (f)      modification of the automatic stay imposed by section 362 of the Bankruptcy Code
                   to the extent necessary to implement and effectuate the terms and provisions of the
                   DIP Documents and the DIP Orders, subject to the Remedies Notice Period (as
                   defined in the DIP Orders), as applicable, and to permit the cash collateralization
                   of the First Lien Letter of Credit (as defined below);

          (g)      waiver of any applicable stay, including (to the extent applicable) under Bankruptcy
                   Rule 6004, to provide for immediate effectiveness of the Interim Order; and

          (h)      scheduling a date for a hearing on this Motion to consider entry of the Final Order
                   (the “Final Hearing”) no later than forty (40) days after entry of the Interim Order.




3
  The Fee Letter will be provided to the Court, the Office of the United States Trustee for the District of Delaware (the
“U.S. Trustee”), and any professionals retained by an official committee appointed in these chapter 11 cases, subject
to the confidentiality provisions set forth therein.


                                                           7
RLF1 22900921v.1
                   Case 20-10312-BLS             Doc 20        Filed 02/12/20       Page 8 of 40




                                   Summary of Terms of DIP Financing4

                   15.      In accordance with Bankruptcy Rules 4001(b)–(d) and Local Rule 4001-

2(a), the below chart summarizes the significant terms of the proposed Interim Order and the DIP

Documents.

                         SUMMARY OF MATERIAL TERMS OF DIP FACILITY
    Borrower                                                                                           DIP Credit
    Bankruptcy Rule           RentPath, LLC (the “Borrower”).                                          Agreement,
    4001(c)(1)(B)                                                                                      Preamble.
    Guarantors                                                                                         DIP Credit
                              Each Debtor other than the DIP Borrower (together with the DIP
    Bankruptcy Rule                                                                                    Agreement,
                              Borrower, the “Loan Parties”).
    4001(c)(1)(B)                                                                                      Preamble.
    DIP Lenders               Certain members of the Crossholder Ad Hoc Committee (the                 Backstop
    Bankruptcy Rule           “Backstop Lenders”) and certain other Consenting Creditors               Commitment
    4001(c)(1)(B)             (collectively, the “DIP Lenders”).                                       Letter, ¶ 2.
    DIP Agent                                                                                          DIP Credit
    Bankruptcy Rule           Royal Bank of Canada (the “DIP Agent”)                                   Agreement,
    4001(c)(1)(B)                                                                                      Preamble.

    DIP Facility                                                                                       DIP Credit
                              A superpriority priming term loan facility in an aggregate principal
    Bankruptcy Rule                                                                                    Agreement,
                              amount of $74.1 million (the “Total Commitments”).
    4001(c)(1)(B)                                                                                      § 2.01.

                              Subject to limitations on borrowing under the DIP Documents, the
    Borrowing Limits                                                                                   DIP Credit
                              Borrower may draw (x) $27.0 million of DIP Loans upon entry of
    Bankruptcy Rule                                                                                    Agreement,
                              the Interim Order and (y) $47.1 million of DIP Loans upon entry of
    4001(c)(1)(B)                                                                                      § 2.01.
                              the Final Order

    Budget
    Bankruptcy Rule           The Initial DIP Budget is attached as Exhibit C.                         Exhibit C.
    4001(c)(1)(B)

                              Applicable Rate: LIBOR + 7.0% per annum, subject to a LIBOR
    Interest Rate             floor of 1.0%                                                            DIP Credit
    Bankruptcy Rule                                                                                    Agreement,
    4001(c)(1)(B)             Default Interest Rate: Additional 2.00% per annum above the              § 2.08.
                              otherwise applicable rate.
                              Upfront Discount: An amount equal to 2.0% of the principal face
                              amount of DIP Loans, which shall be payable to the DIP Lenders as
                              an original issue discount on the date of funding.
    Expenses and Fees                                                                                  DIP Credit
    Bankruptcy Rule           Backstop Premium: An amount equal to 3.5% of the Total                   Agreement,
    4001(c)(1)(B)             Commitments, payable to each Backstop Lender as an original issue        §§ 2.05, 2.09.
                              discount on the closing date of the DIP Facility (the “Closing Date”),
                              according to its pro rata share of the Total Commitments.


4
       This summary is qualified in its entirety by reference to the applicable provisions of the DIP Documents. To the
       extent there exists any inconsistency between this summary and the provisions of the DIP Documents or the DIP
       Orders, the provisions of the DIP Documents or the DIP Orders, as applicable, shall control.


                                                           8
RLF1 22900921v.1
                   Case 20-10312-BLS          Doc 20        Filed 02/12/20         Page 9 of 40




                        SUMMARY OF MATERIAL TERMS OF DIP FACILITY
                          Redemption Premium: An amount equal to 19.6% on the outstanding
                          principal amount of the DIP Loans, which shall be (i) added to the
                          principal amount of the Exit Term Loan Facility (as defined below) in
                          the event that the Exit Conversion (as defined below) occurs under an
                          plan of reorganization or (ii) otherwise paid in full in cash at the
                          Maturity Date (as defined below); provided, that in the event of a
                          Conversion Prepayment (as defined below) or a sale of a material
                          portion of the assets of the Loan Parties, or the equity interests of one
                          or more Loan Parties, to a third party unaffiliated with the Prepetition
                          First Lien Lenders (as defined below), such amount shall be reduced
                          to (i) 3.5% for a Conversion Prepayment (as defined below) or sale
                          occurring prior to 90 days from the Petition Date, (ii) 7.5% for a
                          Conversion Prepayment (as defined below) or sale occurring on or
                          after 90 days from the Petition Date, but prior to 180 days from the
                          Petition Date, (iii) 15.0% for a Conversion Prepayment (as defined
                          below) or sale occurring on or after 180 days from the Petition Date,
                          but prior to 360 days from the Petition Date, and (iv) 19.6% for a
                          Conversion Prepayment (as defined below) or sale occurring on or
                          after 360 days from the Petition Date.
                          Fees and Expenses: The Debtors shall pay all reasonable and
                          documented prepetition and postpetition fees and out-of-pocket
                          expenses of the DIP Agent and the DIP Lenders in connection with
                          the DIP Facility.
                          Borrowings shall be repaid in full and in cash, and the commitments
                          shall terminate, on the earliest to occur (the “Maturity Date”) of (i)
                          August 31, 2020 (the “Initial Maturity Date”) and (ii) the effective
                          date and the date of the substantial consummation (as defined in
                          section 1102(2) of the Bankruptcy Code) of a plan of reorganization
 Maturity Date            that has been confirmed by an order of the Court; provided, that the
                                                                                                      DIP Credit
 Bankruptcy Rule          Initial Maturity may be extended two times, each in three month
                                                                                                      Agreement,
 4001(c)(1)(B), Local     increments, at the request of the Borrower with the consent of the two
                                                                                                      § 1.01.
 Rule 4001-2(a)(ii)       or more un-affiliated (with respect to any other DIP Lender) DIP
                          Lenders holding more than 50% of the aggregate undrawn amount of
                          the Total Commitments and outstanding DIP Loans (the “Required
                          Lenders”); provided further, that if the Exit Conversion (as defined
                          below) occurs, the DIP Loans shall not be repaid in cash and shall
                          convert into the Exit Term Loan Facility (as defined below).
                          All obligations of the Loan Parties to the DIP Lenders and the DIP
                          Agent under the DIP Documents, including all DIP Loans, shall,
                          subject in all respects to the Carve Out, at all times:
                          (a) pursuant to section 364(c) of the Bankruptcy Code, have first
                              priority liens on all unencumbered assets of the Loan Parties
 Collateral and               (now or hereafter acquired and all proceeds thereof);
 Priority
                          (b) pursuant to section 364(c)(3) of the Bankruptcy Code, have              Interim Order
 Bankruptcy Rule
                              junior liens on all encumbered assets of the Loan Parties (now or       ¶¶ 6–7.
 4001(c)(1)(B)(i),
 4001(c)(1)(B)(ii)            hereafter acquired and all proceeds thereof), other than as set
                              forth in clause (c) immediately below; and
                          (c) pursuant to section 364(d) of the Bankruptcy Code, have first
                              priority priming liens on all assets of the Loan Parties (now or
                              hereafter acquired and all proceeds thereof) that serve as
                              collateral under the Prepetition Secured Facilities (as defined


                                                        9
RLF1 22900921v.1
                   Case 20-10312-BLS        Doc 20       Filed 02/12/20        Page 10 of 40




                       SUMMARY OF MATERIAL TERMS OF DIP FACILITY
                              below), which liens shall be senior to the liens on the collateral
                              securing the Prepetition Secured Facilities and the adequate
                              protection liens on such collateral granted under the Interim
                              Order.




                          Affirmative and Negative Covenants: Usual and customary covenants
                          for debtor-in-possession financings of this type.

                          Financial Covenants:
                           The Loan Parties shall be required to adhere to the Budget,
                              subject to the below reporting and variance requirements:
                              (a) commencing on the first Thursday that is two (2) full weeks
                                  after the Petition Date, and continuing weekly thereafter, the
                                  Loan Parties shall deliver to the DIP Agent a report (each, a
                                  “Variance Report”) describing in reasonable detail the
                                  Debtors’ aggregate cash receipts and aggregate cash
                                  disbursements during the preceding two-week period as
                                  compared to the projected, aggregate cash receipts and
                                  disbursements provided by the then-current Budget for such
                                  two-week period (such difference, a “Variance”);
 Covenants                                                                                         DIP Credit
 Bankruptcy Rule              (b) “Permitted Variance” means a Variance from the then-             Agreement,
 4001(c)(1)(B)                    current Budget on a two-week trailing basis (the “Testing        § 6.01.
                                  Period”) that does not exceed the total aggregate amount in
                                  such Budget of disbursements (exclusive of (x) professional
                                  fees and restructuring charges arising on account of the
                                  chapter 11 cases (including U.S. Trustee fees and
                                  professional fees and expenses incurred by the Debtors and
                                  an official committee of unsecured creditors appointed in
                                  these chapter 11 cases (a “Committee”) (if any) or the DIP
                                  Secured Parties (as defined below) or paid by the Loan
                                  Parties as adequate protection) and (y) disbursements made
                                  on account of prepetition claims pursuant to any order of the
                                  Bankruptcy Court for the Testing Period) by more than 10%;
                                  and
                              (c) during any Testing Period, the Variance from the then-
                                   current Budget shall not exceed the Permitted Variance.
                                                                                                   DIP Credit
                                                                                                   Agreement,
 Events of Default
                                                                                                   § 8.01.
 Bankruptcy Rule          Usual and customary events of default for financings of this type.
 4001(c)(1)(B)
                                                                                                   Interim Order
                                                                                                   ¶ 27.




                                                      10
RLF1 22900921v.1
                   Case 20-10312-BLS         Doc 20        Filed 02/12/20          Page 11 of 40




                       SUMMARY OF MATERIAL TERMS OF DIP FACILITY
                             As soon as practicable, but in no event later than the date that is
                              forty (40) calendar days after the Petition Date, the Bankruptcy
                              Court shall have entered the Final Order;

                             As soon as practicable, but in no event later than the date that is
                              sixty-five (65) calendar days after the Petition Date, the
 Milestones
                              Bankruptcy Court shall have entered an order approving a                 Interim Order
 Bankruptcy Rule
                              disclosure statement for a chapter 11 plan (the “Disclosure              ¶ 28.
 4001(c)(1)(B)(vi)
                              Statement Order”); and

                              As soon as practicable, but in no event later than the date that is
                               sixty-five (65) calendar days after entry of the Disclosure
                               Statement Order, the Bankruptcy Court shall have entered an
                               order confirming a chapter 11 plan.
                          The “Carve-Out” includes (i) all fees required to be paid to the Clerk
                          of the Court and to the U.S. Trustee under 28 U.S.C. § 1930(a) plus
                          interest at the statutory rate (without regard to the notice set forth in
                          clause (iv) below); (ii) fees and expenses up to $50,000 incurred by a
                          trustee under section 726(b) of the Bankruptcy Code (without regard
                          to the notice set forth in clause (iv) below); (iii) to the extent allowed
                          at any time, whether by interim or final compensation order, all
                          professional fees of persons or firms retained by the Debtors pursuant
                          to sections 327, 328, or 363 of the Bankruptcy Code (such persons or
                          firms, the “Debtor Professionals”) and any persons or firms retained
                          by any Committee (the “Committee Professionals” and, together
                          with the Debtor Professionals, the “Professional Persons”) (such
                          fees, collectively, the “Allowed Professional Fees”) incurred at any
                          time before or on the first business day after delivery by the DIP Agent
                          of a Carve-Out Trigger Notice (as defined below), whether allowed
                          by the Bankruptcy Court prior to or after delivery of a Carve-Out
                          Trigger Notice (as defined below) and without regard to whether such
                          fees and expenses are provided for in the Budget; and (iv) Allowed
 Carve-Out                Professional Fees incurred after the first business day following
                                                                                                       Interim Order
 Bankruptcy Rule          delivery by the DIP Agent of the Carve-Out Trigger Notice (as
                                                                                                       ¶ 36.
 4001(b)(1)(B)(iii)       defined below) (including transaction fees or success fees earned or
                          payable to a Professional Person) in an aggregate amount not to
                          exceed $1,500,000 with respect to Professional Persons (the amount
                          set forth in this clause (iv) being the “Post-Carve-Out Trigger
                          Notice Cap”).

                          For purposes of the foregoing, “Carve-Out Trigger Notice” shall
                          mean a written notice delivered by email (or other electronic means)
                          by the DIP Agent (or, following the indefeasible payment in full in
                          cash (a “DIP Repayment”) of the all obligations arising from the DIP
                          Facility (the “DIP Obligations”), the Prepetition Agents) to the
                          Debtors, their lead restructuring counsel (Weil, Gotshal & Manges
                          LLP), the U.S. Trustee, and lead counsel to the Committee (if any),
                          which notice may be delivered following the occurrence and during
                          the continuation of an Event of Default and acceleration of the DIP
                          Obligations (or, following a DIP Repayment, any occurrence that
                          would constitute an Event of Default under the Interim Order) or the
                          occurrence of the Maturity Date, stating that the Post-Carve-Out
                          Trigger Notice Cap has been invoked.


                                                        11
RLF1 22900921v.1
                   Case 20-10312-BLS         Doc 20       Filed 02/12/20         Page 12 of 40




                       SUMMARY OF MATERIAL TERMS OF DIP FACILITY
                          Voluntary Prepayments: The Loan Parties may, at any time, (i) repay
                          the loans under the DIP Facility and/or (ii) reduce the DIP Facility
                          commitments, in each case in full but not in part. Any voluntary
                          prepayment shall be subject to the payment of the Redemption
                          Premium.

                          Mandatory Prepayments: The DIP Documents contain mandatory
                          prepayment covenants substantially similar to those made by the Loan
                          Parties under the First Lien Credit Agreement (as defined below),
                          modified as appropriate to reflect the commencement of the chapter
                          11 cases and otherwise as customary in the context of the proposed
                          DIP Facility, including with respect to (i) asset sales, (ii) insurance
                          proceeds, (iii) incurrence of indebtedness, (iv) issuance of equity, and
                          (v) the Conversion Prepayment (as defined below) (if any). Any
                          mandatory prepayment shall be subject to the payment of the
                          Redemption Premium.

                          Conversion Prepayment: If the Borrower, as reorganized, or RentPath
                          NewCo (as defined in the RSA), as applicable, is projected to have, at
 Prepayments              the time immediately following the Exit Conversion (as defined             DIP Credit
 Bankruptcy Rule          below), a pro forma cash balance in excess of $100 million (after          Agreement,
 4001(c)(1)(B)            giving effect to any transfer of amounts remaining in the blocked          § 2.05.
                          controlled segregated deposit account in the name of the DIP Agent
                          to the Borrower, as reorganized, or RentPath NewCo (as defined in
                          the RSA), as applicable, and the receipt of cash proceeds from the Exit
                          Term Loan Facility (as defined below), as well as cash payments
                          required to be made under a plan of reorganization, payment of any
                          transaction or exit fees and costs, including, among other things, the
                          payment of any incentive or retention payments, and funding the
                          segregated account used to disburse payments on account of
                          professional fees of Professional Persons (including with respect to
                          the Carve Out)), the Borrower shall, upon the occurrence of the Exit
                          Conversion (as defined below), mandatorily prepay an amount equal
                          to the difference of (x) the Borrower’s projected pro forma cash
                          balance immediately following the Exit Conversion (as defined
                          below) and (y) $100 million (the “Conversion Prepayment”), which
                          amount shall be used to pay down the outstanding DIP Loans. The
                          Conversion Prepayment shall be subject to the payment of the
                          Redemption Premium as if a sale of a material portion of the assets of
                          the Loan Parties, or the equity interests of one or more Loan Parties,
                          had occurred.
                          Usual and customary for financings of this type including, among
 Conditions to Closing    other things (a) execution and delivery of the DIP Credit Agreement        DIP Credit
 Bankruptcy Rule          and the other DIP Documents; (b) occurrence of the Petition Date,          Agreement,
 4001(c)(1)(B)            (c) entry of the “first day” orders, (d) entry of the Interim Order, and   § 4.01.
                          (e) delivery of the Initial DIP Budget.
                          Subject to the Carve Out in all respects, the DIP Agent and DIP
 Superpriority Expense
                          Lenders are granted superpriority administrative expense claim status
 Claims                                                                                              Interim Order
                          against each Debtor in the chapter 11 cases, which claims (the “DIP
 Bankruptcy Rule                                                                                     ¶ 8.
                          Superpriority Claims”) in respect of the DIP Facility shall be
 4001(c)(1)(B)(i)
                          superior to all other claims.




                                                       12
RLF1 22900921v.1
                   Case 20-10312-BLS         Doc 20       Filed 02/12/20         Page 13 of 40




                       SUMMARY OF MATERIAL TERMS OF DIP FACILITY

 Parties with an
 Interest in Cash
                                                                                                     Interim Order
 Collateral               Prepetition Secured Parties
                                                                                                     ¶ 12–13.
 Bankruptcy Rule
 4001(b)(1)(B)(i)
                          “First Lien Adequate Protection Liens”: A valid, perfected
                          replacement security interest in and lien on all of the DIP Collateral,
                          including, subject to entry of the Final Order, proceeds of avoidance
                          actions, subject and subordinate only to (i) the Carve Out, (ii) the DIP
                          Liens, and (iii) the Non-Primed Liens, subject to the terms of the
                          Intercreditor Agreement (as defined below).
                          “First Lien Section 507(b) Claims”: Superpriority claims as
                          provided in section 507(b) of the Bankruptcy Code with priority in
                          payment over any and all administrative expenses of the kinds
                          specified or ordered pursuant to any provision of the Bankruptcy
                          Code, subject and subordinate only to (i) the Carve Out and (ii) the
                          DIP Superpriority Claims granted in respect of the DIP Obligations.
                          “Second Lien Adequate Protection Liens”: A valid, perfected
                          replacement security interest in and lien on all of the DIP Collateral,
                          including, subject to entry of the Final Order, proceeds of avoidance
                          actions, subject and subordinate only to (i) the Carve Out, (ii) the DIP
 Liens, Cash Payments
                          Liens, (iii) the First Lien Adequate Protection Liens, (iv) the
 or Adequate
                          Prepetition Senior Liens, and (v) the Non-Primed Liens, in each case,
 Protection Provided                                                                                 Interim Order,
                          subject to the terms of the Intercreditor Agreement (as defined below).
 for Use of Cash                                                                                     ¶ 12–13.
 Collateral               “Second Lien Section 507(b) Claims”: Superpriority claims as
 Bankruptcy Rule          provided in section 507(b) of the Bankruptcy Code with priority in
 4001(b)(1)(B)(iv)        payment over any and all administrative expenses of the kinds
                          specified or ordered pursuant to any provision of the Bankruptcy
                          Code, subject and subordinate only to (i) the Carve-Out, (ii) the DIP
                          Superpriority Claims granted in respect of the DIP Obligations, and
                          (iii) the First Lien 507(b) Claims.
                          Fees and Expenses: Payment of all accrued and unpaid fees and
                          reasonable and documented disbursements incurred by the Prepetition
                          First Lien Secured Parties (as defined below) and the Prepetition
                          Second Lien Agent (as defined below), whether accrued before, on,
                          or after the Petition Date.
                          Information: Delivery to the Prepetition Agents (as defined below)
                          and the legal and financial advisors to the Crossholder Ad Hoc
                          Committee, on a “Professional Eyes Only” basis, all information,
                          reports, documents, and other materials that the Debtors provide to
                          the DIP Secured Parties pursuant to the DIP Documents, the Interim
                          Order, and the Final Order.
 Determination
 Regarding Prepetition    The Interim Order contains stipulations of fact by the Debtors,
                                                                                                     Interim Order,
 Claims                   including those related to the validity and enforceability of the
                                                                                                     ¶ F.
 Bankruptcy Rule          Debtors’ Prepetition Secured Obligations (as defined below).
 4001(c)(1)(B)(iii)




                                                        13
RLF1 22900921v.1
                   Case 20-10312-BLS               Doc 20     Filed 02/12/20         Page 14 of 40




                         SUMMARY OF MATERIAL TERMS OF DIP FACILITY
 Liens on Avoidance
                              Subject to entry of the Final Order, the DIP Secured Parties (as
 Actions                                                                                                 Interim Order,
                              defined below) will receive a lien on the proceeds of avoidance
 Bankruptcy Rule                                                                                         ¶ 6.
                              actions under chapter 5 of the Bankruptcy Code.
 4001(c)(1)(B)(xi)
                              Subject to the Challenge Deadline (as defined below), the stipulations
                              and admissions contained in the Interim Order shall be binding on any
 Effect of Debtors’           person, entity, or party in interest in the chapter 11 cases, as well as
 Stipulations on Third        their successors and assigns, and in any case under chapter 7 of the
                                                                                                         Interim Order,
 Parties                      Bankruptcy Code upon the conversion of any of the chapter 11 cases.
                                                                                                         ¶ 40.
 Bankruptcy Rule
 4001(c)(1)(B)(iii), (viii)   The “Challenge Deadline” shall be (a) 60 days from the date of
                              formation of a Committee (if appointed) or (b) 75 days following the
                              entry of the Interim Order, in the case that no Committee is appointed.
                              The automatic stay is modified solely to the extent necessary:
                                 permit the Debtors to grant the DIP Liens, the First Lien
                                  Adequate Protection Liens, the Second Lien Adequate Protection
                                  Liens, the DIP Superpriority Claims, and the First Lien 507(b)
                                  Claims, and Second Lien 507(b) Claims;
                                 permit the Debtors to perform such acts as the DIP Agent, the
                                  Prepetition First Lien Agent (as defined below), and the
                                  Prepetition Second Lien Agent (as defined below) each may
                                  reasonably request to assure the perfection and priority of the
 Waiver or                        liens granted herein;
 Modification of the
                                 permit the Debtors to incur all liabilities and obligations to the     Interim Order,
 Automatic Stay
                                  DIP Agent, DIP Lenders, and Prepetition Secured Parties (as            ¶ 19.
 Bankruptcy Rule
                                  defined below) under the DIP Documents, the DIP Facility, and
 4001(c)(1)(B)(iv)
                                  the Interim Order, as applicable;
                                 authorize the Debtors to pay, and the DIP Agent, the DIP
                                  Lenders, and the Prepetition Secured Parties (as defined below)
                                  to retain and apply, payments made in accordance with the terms
                                  of the Interim Order; and
                                 permit the First Lien Letter of Credit Issuer (as defined below) to
                                  cash collateralize the First Lien Letter of Credit (as defined
                                  below), in accordance with the terms of the First Lien Credit
                                  Agreement.
                              Events of Default:

 Waiver or                       entry of an order by the Bankruptcy Court terminating or
 Modification of                  modifying the exclusive right of any Loan Party to file a chapter
 Authority to File a              11 plan pursuant to Section 1121 of the Bankruptcy Code,
 Plan, Extend Time to             without the prior written consent of the Required Lenders; and         DIP Credit
 File Plan, Request Use          Filing a motion in the chapter 11 cases without the express            Agreement,
 of Cash Collateral, or           written consent of Required Lenders to obtain additional               § 8.01(o),
 Request Authority to             financing from a party other than the DIP Lenders under section        § 8.01(u).
 Obtain Credit                    364(d) of the Bankruptcy Code that does not provide for the
 Bankruptcy Rule                  payment of the DIP Obligations in full and in cash, including the
 4001(c)(1)(B)(v)                 Redemption Premium, upon the incurrence of such additional
                                  financing.




                                                            14
RLF1 22900921v.1
                   Case 20-10312-BLS         Doc 20       Filed 02/12/20         Page 15 of 40




                       SUMMARY OF MATERIAL TERMS OF DIP FACILITY
 Waiver or
 Modification of
                          The Debtors stipulate that the liens and security interests granted to
 Applicability of Non-
                          the Prepetition Secured Parties (as defined below) are valid, binding,
 Bankruptcy Law
                          enforceable, non-avoidable, and properly perfected.                        Interim Order,
 Relating to the
                                                                                                     ¶¶ F, 6, 40.
 Perfection or
                          The DIP Liens are valid, binding, enforceable, non-avoidable, and
 Enforcement of a Lien
                          automatically and properly perfected.
 Bankruptcy Rule
 4001(c)(1)(B)(vii)
                          The Debtors stipulate and agree that they forever and irrevocably
                          release, discharge, and acquit the DIP Agent, the Prepetition Secured
                          Parties (as defined below), all current and future DIP Lenders, and
                          each of their respective successors, assigns, affiliates, subsidiaries,
                          parents, officers, shareholders, directors, employees, attorneys, and
 Release, Waivers or
                          agents, past, present, and future, and their respective heirs,
 Limitation on any
                          predecessors, successors, and assigns, each solely in their capacities
 Claim or Cause of                                                                                   Interim Order,
                          as such of and from any and all claims, controversies, disputes,
 Action                                                                                              ¶ F(vii).
                          liabilities, obligations, demands, damages, expenses (including,
 Bankruptcy Rule
                          without limitation, reasonable attorneys’ fees), debts, liens, actions,
 4001(c)(1)(B)(viii)
                          and causes of action of any and every nature whatsoever relating to,
                          as applicable, the DIP Facility, the DIP Documents, the Prepetition
                          Secured Facilities (as defined below), the Prepetition Documents (as
                          defined below), and/or the transactions contemplated by the DIP
                          Documents or under the Prepetition Documents.
 Indemnification          The Debtors shall indemnify and hold harmless the DIP Agent and
                                                                                                     Interim Order
 Bankruptcy Rule          the DIP Lenders in accordance with the terms and conditions of the
                                                                                                     ¶ 33.
 4001(c)(1)(B)(ix)        DIP Credit Agreement.
                          Subject to entry of the Final Order, except to the extent of the Carve
                          Out, no costs or expenses of administration that have been or may be
                          incurred in the chapter 11 cases at any time shall be charged against
                          the DIP Agent, the DIP Lenders, the Prepetition First Lien Agent (as
                          defined below), the Prepetition First Lien Lenders (as defined below),
 Section 506(c) Waiver
                          the Prepetition Second Lien Agent (as defined below), or the               Interim Order,
 Bankruptcy Rule
                          Prepetition Second Lien Lenders (as defined below), the DIP                ¶ 42.
 4001(c)(1)(B)(x)
                          Collateral, or the Prepetition Collateral (as defined below) pursuant to
                          sections 105 or 506(c) of the Bankruptcy Code, or otherwise, without
                          the prior written consent of the DIP Agent, the Prepetition First Lien
                          Agent (as defined below), or the Prepetition Second Lien Agent (as
                          defined below), as applicable
                          Subject to entry of the Final Order, the Prepetition First Lien Agent
                          (as defined below), the Prepetition First Lien Lenders (as defined
 Section 552(b) Waiver    below), the Prepetition Second Lien Agent (as defined below), and
                                                                                                     Interim Order,
 Bankruptcy Rule          the Prepetition Second Lien Lenders (as defined below) shall each be
                                                                                                     ¶ 44.
 4001(c)(1)(B)            entitled to all of the rights and benefits of section 552(b) of the
                          Bankruptcy Code, and the “equities of the case” exception thereunder
                          shall not apply to any of them.




                                                       15
RLF1 22900921v.1
                   Case 20-10312-BLS    Doc 20       Filed 02/12/20    Page 16 of 40




                                     Prepetition Indebtedness

                    16.   The following table provides a summary of the Company’s prepetition

funded debt obligations (the “Prepetition Secured Obligations”) under its prepetition credit

facilities (the “Prepetition Secured Facilities”):

                                                                      Outstanding Principal
 First Lien Revolving Facility                                            $37.95 million
 First Lien Term Loan                                                    $479.75 million
         Total First Lien Debt                                           $517.70 million

 Second Lien Term Loan                                                   $170.00 million
       Total Funded Debt                                                 $687.70 million


                    17.   First Lien Credit Agreement. The Debtors have outstanding first-lien

secured debt obligations under that certain First Lien Credit Agreement, dated as of December 17,

2014 (as amended, supplemented, amended and restated or modified from time to time, the “First

Lien Credit Agreement” and the claims thereunder or related thereto, the “First Lien Claims”),

among RentPath Holdings, Inc., RentPath, LLC, as borrower, Royal Bank of Canada, as

administrative agent (in such capacity, the “Prepetition First Lien Agent”), and the lenders party

thereto from time to time (the “Prepetition First Lien Lenders” and, together with the Prepetition

First Lien Agent, the “Prepetition First Lien Secured Parties”). As of the Petition Date, the

aggregate principal amount outstanding under the First Lien Credit Agreement is approximately

$517.7 million, which amount consists of the following, each secured by the same collateral with

pari passu lien priority: (a) approximately $479.8 million in term loans (the “First Lien Term

Loans”) and (b) approximately $37.9 million in revolving loans (the “First Lien Revolving

Loans” or “First Lien Revolving Facility”). The First Lien Revolving Loans are comprised of

three loans: (a) a $2.2 million loan that matured on December 17, 2019, (b) a $27.3 million loan



                                                 16
RLF1 22900921v.1
                   Case 20-10312-BLS     Doc 20    Filed 02/12/20     Page 17 of 40




maturing on September 17, 2021, and (c) a $7.8 million loan maturing on December 17, 2020.

The First Lien Revolving Facility also includes a letter of credit expiring on January 15, 2021 in

the amount of $600,000 (the “First Lien Letter of Credit” and, the issuer thereof, the “First Lien

Letter of Credit Issuer”).        In addition, the Debtors have outstanding interest rate hedge

agreements with certain of the Prepetition First Lien Lenders pursuant to two separate hedging

agreements. As of the Petition Date, the mark-to-market value of the Company’s obligations under

such hedging agreements, using standard industry valuation processes, was approximately $4.7

million (the “Secured Hedge Obligations”). The Secured Hedge Obligations are secured pari

passu with the Debtors’ obligations under the First Lien Credit Agreement (collectively,

the “Prepetition First Lien Secured Obligations”).          The Prepetition First Lien Secured

Obligations are secured by a first lien on substantially all of the Debtors’ tangible and intangible

property (subject to certain specified liens in Section 7.01 of the First Lien Credit Agreement and

certain excluded assets as set forth in the Loan Documents (as defined in the First Lien Credit

Agreement, the “First Lien Documents”) (collectively, the “Prepetition Collateral”).

                    18.   Second Lien Credit Agreement. The Debtors have outstanding second-lien

term loan obligations under that certain Second Lien Credit Agreement, dated as of December 17,

2014 (as amended, supplemented, amended and restated or modified from time to time,

the “Second Lien Credit Agreement” and the claims thereunder or related thereto, the “Second

Lien Claims”), among RentPath Holdings, Inc., RentPath, LLC, as borrower, Royal Bank of

Canada, as administrative agent (the “Prepetition Second Lien Agent” and, together with the

Prepetition First Lien Agent, the “Prepetition Agents”), and the lenders party thereto from time

to time (the “Prepetition Second Lien Lenders” and, together with the Prepetition Second Lien

Agent, the “Prepetition Second Lien Secured Parties” and, together with the Prepetition First



                                                  17
RLF1 22900921v.1
                   Case 20-10312-BLS      Doc 20     Filed 02/12/20    Page 18 of 40




Lien Secured Parties, the “Prepetition Secured Parties”). As of the Petition Date, the aggregate

principal amount outstanding under the Second Lien Credit Agreement is approximately $170.0

million. Obligations under the Second Lien Credit Agreement (the “Prepetition Second Lien

Secured Obligations”) are secured by a second lien on the Prepetition Collateral, subject to the

Prepetition First Lien Secured Obligations and certain specified liens in Section 7.01 of the Second

Lien Credit Agreement and certain excluded assets as set forth in the Loan Documents (as defined

in the Second Lien Credit Agreement, the “Second Lien Documents” and, together with the First

Lien Documents, the “Prepetition Documents”).

                    19.   Intercreditor Agreement. The relative contractual rights of the Prepetition

Secured Parties are governed by that certain Intercreditor Agreement, dated as of December 17,

2014 (as may be amended, restated, supplemented, or otherwise modified from time to time,

the “Intercreditor Agreement”), among Royal Bank of Canada, in its capacity as the first lien

representative, and Royal Bank of Canada, in its capacity as the second lien representative. The

Intercreditor Agreement governs the respective rights and obligations of the Prepetition Secured

Parties with respect to, among other things, priority, matters of debtor-in-possession financing, the

use of cash collateral, and adequate protection.

          Debtors’ Immediate Need for DIP Financing and Access to Cash Collateral

                    20.   As stated in the Martin Declaration, the Debtors require immediate access

to debtor-in-possession financing and Cash Collateral (as defined below) to ensure (a) sufficient

working capital to operate their business and to administer their estates, (b) the ability to timely

pay administrative expenses incurred during these chapter 11 cases, and (c) the flexibility to

continue to employ the performance-marketing spend necessary to keep pace in the current highly

competitive landscape. As of the Petition Date, the Debtors will only have approximately $2.1

million in cash on hand. Without additional financing and the ability to use Cash Collateral, the

                                                   18
RLF1 22900921v.1
                   Case 20-10312-BLS      Doc 20     Filed 02/12/20    Page 19 of 40




Debtors will be in a negative cash position in the coming days. Thus, the Debtors require

immediate access to the proceeds of the DIP Financing and authority to use Cash Collateral to

ensure they have sufficient liquidity to operate their business as a going concern and to avoid

immediate and irreparable harm to their estates.

                    21.    In consultation with their advisors, the Debtors reviewed and analyzed the

Company’s projected cash flows to determine the requisite amount of debtor-in-possession

financing. Based on management’s cash-flow forecast, the Debtors, in consultation with their

advisors and the management team, compiled the Initial Budget. Based on the forecasted funding

requirements reflected in the Initial Budget, the liquidity provided under the proposed DIP

Financing will enable the Debtors to preserve their value as a going concern, providing the Debtors

with sufficient liquidity to meet their ongoing day-to-day obligations, fund the operational and

administrative costs of these chapter 11 cases, and satisfy working capital requirements and other

operational expenses, all of which will preserve the value of the Debtors’ estates for the benefit of

their stakeholders.

                          Debtors’ Efforts to Obtain Postpetition Financing

                    22.   As stated in the Martin Declaration, the Debtors operate in a competitive

industry, which is especially challenging for a company like RentPath, which has an implied

leverage of approximately 14.7x EBITDA. The Debtors began experiencing a surge of increased

competition in late 2015, which has resulted in declining revenues and has mandated additional

investments in performance marketing, each of which has had a corresponding impact on the

Debtors’ liquidity. Thus, in 2019, the Debtors, with the assistance of their restructuring advisors,

began a formal review of strategic alternatives and engaged with their stakeholders, with the goal

of building consensus around a deleveraging transaction. Leading up to the Petition Date, as part

of their broader restructuring process, the Debtors, with the assistance of their restructuring

                                                   19
RLF1 22900921v.1
                   Case 20-10312-BLS      Doc 20     Filed 02/12/20     Page 20 of 40




advisors, sought potential sources of postpetition financing that could provide the Debtors with

sufficient liquidity to fund their business operations during the chapter 11 cases.

                    23.   As stated in the Jamal Declaration, in early January 2020, the Debtors, with

the assistance of Moelis & Company LLC (“Moelis”), began contacting third parties regarding the

terms of potential debtor-in-possession financing, with the goal of obtaining debtor-in-possession

financing with terms more favorable than those of the DIP Facility. As part of that process, Moelis

contacted approximately ten (10) market participants in an effort to solicit proposals. Of the ten

(10) parties that Moelis contacted, two (2) parties entered into nondisclosure agreements with the

Debtors to conduct further diligence into the opportunity to provide debtor-in-possession

financing.

                    24.   The Debtors have few, if any, unencumbered assets, and thus junior

financing was essentially unobtainable. Indeed, only one party indicated its willingness to submit

a proposal to provide debtor-in-possession financing, which proposal was conditioned on the

Crossholder Ad Hoc Committee’s consent to priming liens, which the Crossholder Ad Hoc

Committee declined to provide. Given that potential lenders likely would require priming liens as

a condition to advancing debtor-in-possession financing to the Debtors and that the Crossholder

Ad Hoc Committee indicated that its members would not consent to being primed by third-party

debtor-in-possession financing, the Debtors were unable to obtain third-party debtor-in-possession

financing.

               DIP Financing Was Negotiated in Good Faith and at Arms’ Length

                    25.   Over the course of multiple weeks, the Debtors, the Crossholder Ad Hoc

Committee, and their respective legal and financial advisors negotiated the terms and provisions

of the DIP Facility. During that time, the parties exchanged numerous term sheets and mark-ups

and participated in several calls and an in-person negotiation.           Over the course of these

                                                   20
RLF1 22900921v.1
                   Case 20-10312-BLS      Doc 20    Filed 02/12/20    Page 21 of 40




negotiations, the terms of the DIP Financing improved to the benefit of the Debtors. Throughout

the negotiation process, the Debtors’ restructuring professionals held numerous calls and briefings

with the Debtors’ management team, the Company’s board of directors (the “Board”), and the

special committee of the Board, each of which provided feedback and direction with respect to the

terms of the DIP Financing.

                    26.   This process culminated in the DIP Facility, which was negotiated in good

faith and at arms’ length. As stated in the Jamal Declaration, given the arm’s-length negotiations

that took place between the Debtors and the DIP Lenders, as well as the lack of alternatives, the

DIP Financing represents the best terms currently available to the Debtors in the market under the

circumstances.

                                Relief Requested Should be Granted

         A.         Entry into the DIP Facility is an Exercise of the Debtors’ Sound Business
                    Judgment

                    27.   The Court should authorize the Debtors, as an exercise of their sound

business judgment, to enter into the DIP Documents, obtain access to the proceeds of the DIP

Facility, and use Cash Collateral. Section 364 of the Bankruptcy Code authorizes a debtor to

obtain secured or superpriority financing under certain circumstances discussed in detail below.

Courts grant debtors considerable deference in acting in accordance with their business judgment

in obtaining postpetition secured credit, so long as the agreement to obtain such credit does not

run afoul of the provisions of, and policies underlying, the Bankruptcy Code. See, e.g., In re L.A.

Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always defer to the

business judgment of a debtor in the selection of the lender.”); In re Barbara K. Enters., Inc., No.

08-11474 (MG), 2008 WL 2439649, at *14 (Bankr. S.D.N.Y. June 16, 2008) (explaining that

courts defer to a debtor’s business judgment “so long as a request for financing does not ‘leverage


                                                   21
RLF1 22900921v.1
                   Case 20-10312-BLS     Doc 20    Filed 02/12/20      Page 22 of 40




the bankruptcy process’ and unfairly cede control of the reorganization to one party in interest”);

In re Farmland Indus., Inc., 294 B.R. 855, 881 (Bankr. W.D. Mo. 2003) (noting that approval of

postpetition financing requires, among other things, an exercise of “sound and reasonable business

judgment”); In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving

a postpetition loan and receivables facility because such facility “reflect[ed] sound and prudent

business judgment”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990)

(“[C]ases consistently reflect that the court’s discretion under section 364 [of the Bankruptcy

Code] is to be utilized on grounds that permit [a debtor’s] reasonable business judgment to be

exercised so long as the financing agreement does not contain terms that leverage the bankruptcy

process and powers or its purpose is not so much to benefit the estate as it is to benefit a party-in-

interest.”).

                    28.   Bankruptcy courts generally will not second-guess a debtor’s business

decisions when those decisions involve “a business judgment made in good faith, upon a

reasonable basis, and within the scope of [its] authority under the [Bankruptcy] Code.” In re

Curlew Valley Assocs., 14 B.R. 506, 513-514 (Bankr. D. Utah. Oct 8, 1981) (noting that courts

should not second guess a debtor’s business decision when that decision involves “a business

judgment made in good faith, upon a reasonable basis, and within the scope of [the debtor’s]

authority under the [Bankruptcy] Code”). To determine whether the business judgment test is met,

“the court ‘is required to examine whether a reasonable business person would make a similar

decision under similar circumstances.’” In re Dura Auto. Sys. Inc., No. 06-11202 (KJC), 2007

WL 7728109, at *97 (Bankr. D. Del. Aug. 15, 2007) (citation omitted).

                    29.   In determining whether the Debtors have exercised sound business

judgment in entering into the DIP Documents, the Court should consider the economic terms of



                                                  22
RLF1 22900921v.1
                   Case 20-10312-BLS        Doc 20     Filed 02/12/20     Page 23 of 40




the DIP Financing under the totality of circumstances. See Hr’g Tr. at 734-35:24, In re Lyondell

Chem. Co., No. 09-10023 (Bankr. S.D.N.Y. February 27, 2009) (recognizing that “the terms that

are now available for DIP financing in the current economic environment aren’t as desirable” as

they once were previously); In re Elingsen McLean Oil Co., Inc., 65 B.R. 358, 365 n.7 (W.D.

Mich. 1986) (recognizing that a debtor may have to enter into “hard” bargains to acquire funds for

its reorganization). Moreover, the Court may appropriately take into consideration noneconomic

benefits to the Debtors offered under the proposed postpetition facility. For example, in In re ION

Media Networks, Inc., the Bankruptcy Court for the Southern District of New York held that:

                    Although all parties, including the Debtors and the Committee, are
                    naturally motivated to obtain financing on the best possible terms, a
                    business decision to obtain credit from a particular lender is almost
                    never based purely on economic terms. Relevant features of the
                    financing must be evaluated, including non-economic elements such
                    as the timing and certainty of closing, the impact on creditor
                    constituencies and the likelihood of a successful reorganization.
                    This is particularly true in a bankruptcy setting where cooperation
                    and established allegiances with creditor groups can be a vital part
                    of building support for a restructuring that ultimately may lead to a
                    confirmable reorganization plan. That which helps foster consensus
                    may be preferable to a notionally better transaction that carries the
                    risk of promoting unwanted conflict.

No. 09-13125 (JMP), 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009).

                    30.    The Debtors’ decision to enter into the DIP Facility is an exercise of their

sound business judgment. As further discussed in the Jamal Declaration, the DIP Financing was

market tested and was the product of arm’s-length negotiations. Keeping in mind the advantages

and disadvantages of the proposed DIP Financing, the Debtors ultimately decided that moving

forward with the proposed DIP Financing was appropriate and in the Debtors’ best interests. Put

simply, the DIP Financing represents the only financing available to the Debtors, and given the

Debtors’ current cash position and the lack of alternatives, the only alternative path available to

the Debtors is liquidation, which would be detrimental to all stakeholders. Thus, in light of the

                                                     23
RLF1 22900921v.1
                   Case 20-10312-BLS         Doc 20      Filed 02/12/20     Page 24 of 40




above, the Debtors and their advisors determined that entry into the DIP Facility was the best path

forward under the totality of circumstances, and the Debtors believe that they have obtained the

best terms currently available under the circumstances.

                    31.    Further, the DIP Financing provides the Debtors with a potential path to

emergence. As detailed in the Jamal Declaration, in the event that the Credit Bid is the successful

bid, all amounts outstanding under the DIP Financing will convert (the “Exit Conversion”) into

an exit term loan facility (the “Exit Term Loan Facility”), under which the DIP Lenders (as well

as other participating lenders) would issue additional term loans in an aggregate principle amount

of $71.0 million to provide the reorganized Company with sufficient working capital. Thus,

regardless of the ultimate outcome of the Sale Process, the DIP Facility provides the Debtors with

a path forward—the Crossholder Ad Hoc Committee is backstopping the Sale Process with the

Credit Bid, and the DIP Lenders are committing additional financing with a view to the Debtors’

emergence from chapter 11.

                    32.    Accordingly, the Debtors submit that entry into the DIP Facility is in the

best interests of the Debtors’ estates and is necessary to preserve the value of estate assets and is a

reasonable exercise of their business judgment.

         B.         Debtors Should Be Authorized to Grant Liens and Superpriority Claims

                    33.    The Debtors propose to obtain DIP Financing by providing security

interests and liens as set forth in the DIP Documents and described above. The Debtors satisfy the

requirements for relief under section 364 of the Bankruptcy Code, which authorizes a debtor to

incur secured or superpriority debt under certain circumstances. Specifically, section 364(c) of the

Bankruptcy Code provides that:

                    If the trustee is unable to obtain unsecured credit allowable under
                    section 503(b)(1) of this title as an administrative expense, the court,


                                                      24
RLF1 22900921v.1
                   Case 20-10312-BLS        Doc 20      Filed 02/12/20     Page 25 of 40




                    after notice and a hearing, may authorize the obtaining of credit or
                    the incurring of debt—

                    (1) with priority over any or all administrative expenses of the kind
                    specified in section 503(b) or 507(b) of this title;

                    (2) secured by a lien on property of the estate that is not otherwise
                    subject to a lien; or

                    (3) secured by a junior lien on property of the estate that is subject
                    to a lien.

11 U.S.C. § 364(c).

                    34.    To satisfy the requirements of section 364(c) of the Bankruptcy Code, a

debtor need only demonstrate “by a good faith effort that credit was not available” to the debtor

on an unsecured or administrative expense basis. In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr.

E.D. Pa. 1987) (finding that secured credit under section 364(c) of the Bankruptcy Code is

authorized, after notice and hearing, upon a showing that unsecured credit cannot be obtained).

“The statute imposes no duty to seek credit from every possible lender before concluding that such

credit is unavailable.” Bray v. Shenandoah Fed. Savs. & Loan Ass’n (In re Snowshoe Co.), 789

F.2d 1085, 1088 (4th Cir. 1986); see also Pearl-Phil GMT (Far East) Ltd. v. Caldor Corp., 266

B.R. 575, 584 (S.D.N.Y. 2001) (finding that superpriority administrative expenses should be

authorized where debtor could not obtain credit as an administrative expense). When few lenders

are likely to be willing to extend the necessary credit to a debtor, “it would be unrealistic and

unnecessary to require [the debtor] to conduct such an exhaustive search for financing.” In re Sky

Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988); see also In re Snowshoe Co., 789 F.2d at

1088 (finding that credit was unavailable absent a senior priming lien because the debtor had made

unsuccessful contact with other financial institutions in the relevant geographic area); In re Stanley

Hotel, Inc., 15 B.R. 660, 663 (D. Colo. 1981) (finding that the fact that two national banks refused



                                                     25
RLF1 22900921v.1
                   Case 20-10312-BLS         Doc 20     Filed 02/12/20      Page 26 of 40




to grant unsecured loans was sufficient to support the conclusion that the requirements of section

364 were met); In re Ames Dep’t Stores, 115 B.R. at 40 (approving financing facility and finding

that debtor made reasonable efforts to satisfy the requirements of section 364(c) by approaching

four lending institutions, two of which refused to provide financing, and selecting the most

favorable of the two offers it received).

                    35.    Courts have articulated a three-part test to determine whether a debtor is

entitled to enter into financing under section 364(c) of the Bankruptcy Code. Specifically, courts

look to whether:

                   the debtor is unable to obtain unsecured credit under section 364(b) of the
                    Bankruptcy Code (i.e., by allowing an administrative claim);

                   the credit transaction is necessary to preserve the assets of the estate; and

                   the terms of the transaction are fair, reasonable, and adequate, given the
                    circumstances of the debtor-borrower and proposed lenders.

See In re Aqua Assocs., 123 B.R. 192, 195–96 (Bankr. E.D. Pa. 1991); In re Ames Dep’t Stores,

115 B.R. at 37–40; In re St. Mary Hosp., 86 B.R. 393, 401–02 (Bankr. E.D. Pa. 1988); Crouse

Grp., 71 B.R. at 549.

                    36.    In the event that a debtor is unable to obtain unsecured credit allowable as

an administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c)

provides that a court “may authorize the obtaining of credit or the incurring of debt (1) with priority

over any or all administrative expenses of the kind specified in section 503(b) or 507(b) of [the

Bankruptcy Code]; (2) secured by a lien on property of the estate that is not otherwise subject to a

lien; or (3) secured by a junior lien on property of the estate that is subject to a lien.” 11 U.S.C.

§ 364(c). As described above, the Debtors are unable to obtain unsecured credit due to their lack

of unencumbered assets. Thus, the Debtors determined that the DIP Facility provided the best—

and, in fact, the only—opportunity available to the Debtors under the circumstances to fund these

                                                      26
RLF1 22900921v.1
                   Case 20-10312-BLS       Doc 20      Filed 02/12/20     Page 27 of 40




chapter 11 cases. Therefore, approving superpriority claims in favor of the DIP Lenders is

reasonable and appropriate.

                    37.   Further, section 364(d) provides that a debtor may obtain credit secured by

a senior or equal lien on property of the estate already subject to a lien, after notice and a hearing,

where the debtor is “unable to obtain such credit otherwise” and “there is adequate protection of

the interest of the holder of the lien on the property of the estate on which such senior or equal lien

is proposed to be granted.” 11 U.S.C. § 364(d)(1). Consent of the secured creditors to liens priming

their interests in collateral obviates the need to show adequate protection. See Anchor Savs. Bank

FSB v. Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the

superpriority lien, those [undersecured] creditors relieved the debtor of having to demonstrate that

they were adequately protected.”). Accordingly, the Debtors may incur “priming” liens under the

DIP Facility if either (a) the Prepetition Secured Parties consent to the priming or (b) the

Prepetition Secured Parties’ interests in collateral are adequately protected.

                    38.   Most importantly, here, the priming is consensual. Pursuant to the RSA,

which over 66-2/3% of each of the Prepetition First Lien Lenders and the Prepetition Second Lien

Lenders has executed, the Prepetition Secured Parties support, or are deemed to support, the

priming of their prepetition liens in exchange for an adequate protection package. Further, the

Debtors are not aware of any available financing on equal or better terms from the DIP Lenders

absent the granting of first-priority priming liens on the Prepetition Collateral. Therefore, the

Debtors submit that the requirement of section 364 of the Bankruptcy Code—that alternative credit

on more favorable terms be unavailable to the Debtors—is satisfied.

         C.         Interests of Prepetition Secured Parties Are Adequately Protected

                    39.   Parties with an interest in cash collateral are entitled to adequate protection.

See 11 U.S.C. § 363(e). Adequate protection may be provided in various forms, including, among

                                                    27
RLF1 22900921v.1
                   Case 20-10312-BLS         Doc 20     Filed 02/12/20      Page 28 of 40




other things, payment of adequate protection fees, payment of interest, or granting of replacement

liens or administrative claims. Thus, what constitutes adequate protection is decided on a case-

by-case basis. See, e.g., In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); In re

Satcon Tech. Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del. Dec. 7, 2012);

In re N.J. Affordable Homes Corp., No. 05-60442 (DHS), 2006 WL 2128624, at *14 (Bankr.

D.N.J. June 29, 2006); In re Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992 WL 79323, at *2

(Bankr. D. Del. Feb. 18, 1992); see also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H.

1993) (citing 2 Collier on Bankruptcy ¶ 361.01[1] at 361–66 (15th ed. 1993) (explaining that

adequate protection can take many forms and “must be determined based upon equitable

considerations arising from the particular facts of each proceeding”)).

                    40.    The adequate protection package provided to the Prepetition Secured

Parties, as described above, is consensual and appropriately safeguards the Prepetition Secured

Parties from the diminution in the value (if any) of their interests in the Prepetition Collateral. The

Debtors submit that their provision of adequate protection to the Prepetition Secured Parties is fair

and reasonable and is sufficient to satisfy the requirements of section 364(d)(1)(B) of the

Bankruptcy Code.

         D.         Debtors Should Be Authorized to Use Cash Collateral

                    41.    For the reasons set forth herein, the Debtors require use of the Cash

Collateral for working capital and to fund their chapter 11 cases. Section 363(c) of the Bankruptcy

Code governs a debtor’s use of a secured creditor’s cash collateral. Section 363(c) provides, in

pertinent part, that:

                    The trustee may not use, sell, or lease cash collateral . . . unless—

                    (A) each entity that has an interest in such cash collateral consents;
                    or


                                                      28
RLF1 22900921v.1
                   Case 20-10312-BLS         Doc 20     Filed 02/12/20     Page 29 of 40




                    (B) the court, after notice and a hearing, authorizes such use, sale,
                    or lease in accordance with the provisions of this section [363].

11 U.S.C. § 363(c)(2).

                    42.    Further, section 363(e) provides that “on request of an entity that has an

interest in property . . . proposed to be used, sold or leased, by the trustee, the court, with or without

a hearing, shall prohibit or condition such use, sale, or lease as is necessary to provide adequate

protection of such interest.” 11 U.S.C. § 363(e). Section 362(d)(1) of the Bankruptcy Code

provides for adequate protection of interests in property due to the imposition of the automatic

stay. See In re Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While section 361 of

the Bankruptcy Code provides examples of forms of adequate protection, such as granting

replacement liens and administrative claims, courts decide what constitutes sufficient adequate

protection on a case-by-case basis. In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564 (3d Cir.

1994); In re Satcon Tech. Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del.

Dec. 7, 2012); In re N.J. Affordable Homes Corp., No. 05-60442 (DHS), 2006 WL 2128624, at

*14 (Bankr. D.N.J. June 29, 2006); In re Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992 WL

79323, at *2 (Bankr. D. Del. Feb. 18, 1992); see also In re Dynaco Corp., 162 B.R. 389, 394

(Bankr. D.N.H. 1993) (citing 2 Collier on Bankruptcy ¶ 361.01[1] at 361–66 (15th ed. 1993)

(explaining that adequate protection can take many forms and “must be determined based upon

equitable considerations arising from the particular facts of each proceeding”)).

                    43.    As noted above, the Prepetition Secured Parties have, or are deemed to have,

consented to the use of Cash Collateral, and the Debtors are providing the Prepetition Secured

Parties with adequate protection that (i) is fair and reasonable and (ii) adequately protects the

Prepetition Secured Parties’ interests in the Prepetition Collateral. Accordingly, the Court should

authorize the Debtors to use the Cash Collateral under section 363(c)(2) of the Bankruptcy Code.


                                                      29
RLF1 22900921v.1
                   Case 20-10312-BLS      Doc 20     Filed 02/12/20     Page 30 of 40




         E.         The Carve-Out is Appropriate

                    44.   The liens granted pursuant to the DIP Facility, replacement liens on account

of adequate protection, and the superpriority claims of all secured lenders are subject and

subordinate to the Carve Out. The Carve Out contains similar terms to others that have been found

to be reasonable and necessary to ensure that a debtor’s estate and any statutory committee can

retain assistance from counsel. See In re Claire’s Stores, Inc., 18-10584 (MFW) (Bankr. D. Del.

2018); In re Avaya, Case No. 17-10089 (SMB) (Bankr. S.D.N.Y. Jan. 23, 2017) [D.I. 61]; In re

Ames Dep’t Stores, 115 B.R. at 40–41; In re Halcón Res. Corp., No. 16-11724 (BLS) (Bankr. D.

Del. Aug. 19, 2016) [D.I. 130]; In re Aéropostale, Inc., No. 16-11275 (SHL) (Bankr. S.D.N.Y.

May 6, 2016) [D.I. 99]; In re American Apparel, Inc., No. 15-12055 (BLS) (Bankr. D. Del. Nov.

2, 2015) [D.I. 248]; In re Reichold Holdings US, Inc., No. 14-12237 (MFW) (Bankr. D. Del. Oct.

2, 2014) [D.I. 54]; In re Bear Island Paper Co., LLC, No. 10-31202 (DOT) (Bankr. E.D. Va. Feb.

26, 2010) [D.I. 66]; In re The Great Atl. & Pac. Tea Co., Inc., No. 10-24549 (RDD) (Bankr.

S.D.N.Y. Dec. 13, 2010) [D.I. 43].

                    45.   Without the Carve Out, the Debtors’ estates may be deprived of possible

rights and powers if the services for which professionals may be compensated is restricted. See In

re Ames Dep’t Stores, 115 B.R. at 38 (observing that courts insist on carve outs for professionals

representing parties in interest because “[a]bsent such protection, the collective rights and

expectations of all parties-in-interest are sorely prejudiced”). Additionally, the Carve Out protects

against administrative insolvency during the course of these cases by ensuring that assets remain

for the payment of U.S. Trustee fees and professional fees, notwithstanding the grant of

superpriority claims and replacement liens as part of the adequate protection of the Prepetition

Secured Parties’ interests in the Prepetition Collateral.



                                                   30
RLF1 22900921v.1
                   Case 20-10312-BLS       Doc 20     Filed 02/12/20     Page 31 of 40




         F.         Debtors Should Be Authorized to Pay Fees Required by DIP Documents

                    46.    As described herein, the Debtors have agreed, subject to Court approval, to

pay certain fees to the DIP Lenders and the DIP Agent (collectively, the “DIP Fees”) in exchange

for their providing, agenting, and/or backstopping the DIP Facility. As set forth in the Jamal

Declaration, when taken together, the terms of the DIP Documents, including the fees imposed

thereunder, constitute the best terms on which the Debtors could obtain the postpetition financing

necessary to maintain their ongoing business operations and to fund their chapter 11 cases.

                    47.    The Upfront Discount and the Agent Fees are customary and usual for

debtor-in-possession financings of this kind. Additionally, as set forth in the Jamal Declaration,

the Redemption Premium represents a reasonable term under the circumstances, when taken

together with the terms of the DIP Financing as a whole. In the event of an Exit Conversion, a

Redemption Premium in an amount equal to 19.6% of the outstanding principal amount of DIP

Loans will be added to the principal amount of loans that will be converted into the Exit Term

Loan Facility. Thus, in the event of an Exit Conversion, the Redemption Premium does not

represent a cash obligation. If an Exit Conversion does not occur and the DIP Financing otherwise

matures, a Redemption Premium in an amount equal to 19.6% of the outstanding principal amount

of DIP Loans will be payable in cash, but if the Debtors consummate a sale of a material portion

of their assets (by, for example, consummating a sale in connection with the Stalking Horse Bid),

the amount of the Redemption Premium will be reduced based on the timing of such sale as

follows:

                   3.5% if a sale is consummated prior to 90 days from the Petition Date;

                   7.5% if a sale is consummated between 90 and 179 days from the Petition Date;

                   15.0% if a sale is consummated between 180 and 359 days from the Petition Date;
                    and


                                                    31
RLF1 22900921v.1
                   Case 20-10312-BLS       Doc 20     Filed 02/12/20    Page 32 of 40




                   19.6% if a sale is consummated on or after 360 days from the Petition Date.

As set forth in the Jamal Declaration, when taken together with the terms of the DIP Financing as

a whole, the Redemption premium represents a reasonable term of the DIP Financing under the

particular facts of these chapter 11 cases. First, due to the fact that (a) the Company has very few

hard assets and that the DIP Lenders thus have limited downside protection, (b) the Company

generates limited EBITDA and operates in a highly competitive industry, and (c) the DIP Facility

may convert to the Exit Term Loan Facility, which features a five-year maturity and a low cash

interest rate, the DIP Lenders are assuming a significant amount of risk by providing the DIP

Financing. Second, the DIP Lenders are providing the Debtors, as well as all of the Debtors’

stakeholders, a level of certainty in these chapter 11 cases by backstopping the Sale Process with

the Credit Bid and providing a potential path to emergence by virtue of the Exit Term Loan

Facility. Third, the Redemption Premium reflects the level of risk that the DIP Lenders are

assuming, insofar as the amount of the Redemption Premium payable to the DIP Lenders increases

with the amount of time that the DIP Lenders’ commitments under the DIP Financing and the Exit

Term Loan Facility are outstanding. Finally, if the Debtors consummate a sale of a material portion

of their assets, the amount of the Redemption Premium payable to the DIP Lenders is reasonable

in light of the overall value that the Debtors would receive from such sale, given the indicative

value associated with the Stalking Horse Bid. In any event, the DIP Lenders insisted that the

Debtors agree to the inclusion of the Redemption Premium as a condition to extending the DIP

Financing, and thus, given the lack of alternative sources of financing, the DIP Financing, inclusive

of the Redemption Premium, nonetheless represents the only terms on which the Debtors can

obtain debtor-in-possession financing. Indeed, the DIP Lenders have represented that they will

refuse to fund any DIP Loans if the Debtors do not obtain approval of the Redemption Premium

pursuant to the Interim Order.

                                                    32
RLF1 22900921v.1
                   Case 20-10312-BLS         Doc 20      Filed 02/12/20      Page 33 of 40




                    48.     The Debtors considered the DIP Fees when determining in their sound

business judgment whether entry into the DIP Facility constituted the best path forward for the

Company, and the Debtors determined that paying these fees in order to obtain the DIP Financing

is in the best interests of the Debtors’ estates. Accordingly, the Court should authorize the Debtors

to pay the DIP Fees.

         G.         DIP Lenders Should Be Deemed Good Faith Lenders under Section 364(e)

                    49.     Section 364(e) of the Bankruptcy Code protects a good faith lender’s right

to collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or to grant such liens is later reversed or modified on

appeal. Section 364(e) provides that:

                    The reversal or modification on appeal of an authorization under this
                    section [364 of the Bankruptcy Code] to obtain credit or incur debt,
                    or of a grant under this section of a priority or a lien, does not affect
                    the validity of any debt so incurred, or any priority or lien so granted,
                    to an entity that extended such credit in good faith, whether or not
                    such entity knew of the pendency of the appeal, unless such
                    authorization and the incurring of such debt, or the granting of such
                    priority or lien, were stayed pending appeal.

11 U.S.C. § 364(e).

                    50.     Here, the Debtors believe the DIP Financing embodies the most favorable

terms on which the Debtors could obtain postpetition financing. As described in the Jamal

Declaration, the negotiations of the terms of the DIP Financing with the DIP Lenders were

conducted in good faith and at arms’ length. Under the circumstances, the terms and conditions

of the DIP Documents are fair and reasonable, and the proceeds of the DIP Facility will be used

only for purposes that are permissible under the Bankruptcy Code, in accordance with the DIP

Orders and the DIP Documents and in accordance with the Budget (subject to the Permitted

Variance). Further, no consideration is being provided to any party to the DIP Documents other


                                                       33
RLF1 22900921v.1
                   Case 20-10312-BLS     Doc 20     Filed 02/12/20     Page 34 of 40




than as described herein and in the Jamal Declaration. Accordingly, the Court should find that the

DIP Lenders are “good faith” lenders within the meaning of section 364(e) of the Bankruptcy Code

and that the DIP Lenders thus are entitled to all of the protections afforded by that section.

         H.         Modification of Automatic Stay is Warranted

                    51.   The relief requested herein contemplates a modification of the automatic

stay to permit the Debtors to, among other things, (a) grant the security interests, liens, and

superpriority claims described above and to perform such acts as may be requested to assure the

perfection and priority of such security interests and liens; (b) upon the occurrence of an Event of

Default (as defined in the DIP Documents), subject to the “Remedies Notice Period” as set forth

in the proposed DIP Orders, for the DIP Agent and/or DIP Lenders to exercise any remedies

available to them; and (c) implement the terms of the proposed DIP Orders, including payment of

all amounts referred to in the DIP Documents.

                    52.   The relief requested herein further contemplates a modification of the

automatic stay to permit the First Lien Letter of Credit Issuer to cash collateralize the First Lien

Letter of Credit, in accordance with the terms of the First Lien Credit Agreement. In the Debtors’

business judgment, such relief is reasonable and fair under the present circumstances.

                    53.   Stay modifications of this kind are ordinary and standard features of

postpetition financing facilities and, in the Debtors’ business judgment, are appropriate under the

present circumstances. See, e.g., In re Checkout Holding Corp., No. 18-12794 (KG) (Bankr. D.

Del. January 17, 2019) [D.I. 222]; In re Mattress Firm, Inc., No. 18-12241 (CSS) (Bankr. D. Del.

Oct. 9, 2018) [D.I. 184]; In re The NORDAM Grp., Inc., No. 18-11699 (MFW) (Bankr. D. Del.

July 25, 2018) [D.I. 85]; In re Claire’s Stores, Inc., No. 18-10584 (MFW) (Bankr. D. Del. Mar.

20, 2018) [D.I. 130]; In re Charming Charlie, LLC, No. 17-12906 (CSS) (Bankr. D. Del. Dec. 13,

2017) [D.I. 93].

                                                  34
RLF1 22900921v.1
                   Case 20-10312-BLS      Doc 20     Filed 02/12/20     Page 35 of 40




         I.         Debtors Require Immediate Access to Cash Collateral and DIP Financing

                    54.   The Court may grant interim relief in respect of a motion filed pursuant to

section 363(c) or 364 of the Bankruptcy Code if, as here, interim relief is “necessary to avoid

immediate and irreparable harm to the estate pending a final hearing.” Fed. R. Bankr. P.

4001(b)(2), (c)(2). In examining requests for interim relief under this rule, Courts generally apply

the same business judgment standard applicable to other business decisions. See Ames Dep’t

Stores, 115 B.R. at 36.

                    55.   The importance of a debtor’s ability to secure postpetition financing to

prevent immediate and irreparable harm to its estate has been repeatedly recognized in this district

in similar circumstances. See, e.g., In re Halcón Res. Corp., No. 16-11724 (BLS) (Bankr. D. Del.

July 29, 2016) [D.I. 46] (authorizing debtors to obtain postpetition financing on an interim basis);

In re Aspect Software Parent, Inc., No. 16-10597 (MFW) (Bankr D. Del. Mar. 11, 2016) [D.I. 65]

(same); In re Allied Nev. Gold Corp., No. 15-10503 (MFW) (Bankr. D. Del. Mar. 12, 2015)

[D.I. 70] (same); In re QCE Finance LLC, No. 14-10543 (PJW) (Bankr. D. Del. Mar. 17, 2014)

[D.I. 39] (same); In re AbitbiBowater, Inc., No. 09-11296 (KJC) (Bankr. D. Del. Apr. 17, 2009)

[D.I. 64] (same); In re Dura Auto. Sys., Inc., No. 06-11202 (KJC) (Bankr. D. Del. Oct. 31, 2006)

[D.I. 88] (same).

                    56.   As described in the Martin Declaration, as of the Petition Date, the Debtors

will only have approximately $2.1 million in cash on hand. Absent authority to enter into and

access the proceeds of the DIP Financing, even for a limited period of time, the Debtors will be

unable to continue operating their business, resulting in a deterioration of value and immediate and

irreparable harm to the Debtors’ estates. Thus, the Debtors require immediate access to the

proceeds of the DIP Financing, as well as access to Cash Collateral, to finance their operations and

continue operating as a going concern during the pendency of these chapter 11 cases.

                                                   35
RLF1 22900921v.1
                   Case 20-10312-BLS      Doc 20     Filed 02/12/20    Page 36 of 40




         J.         The “Equities of the Case” Waiver is Appropriate

                    57.   The Prepetition Secured Parties are consenting, subject to the terms of the

Interim Order, to the priming of their liens by the DIP Facility and to the Debtors’ use of Cash

Collateral, thereby permitting the Debtors to obtain sufficient funds to continue to operate their

business and providing a substantial benefit to the Debtors’ estates. As a condition to providing

such consent, the Prepetition Secured Parties required the Debtors to waive the “equities of the

case” exception under section 552(b) of the Bankruptcy Code, subject to and effective upon entry

of the Final Order. Absent the Prepetition Secured Parties’ consent, the Debtors would have been

required to seek to prime the Prepetition Secured Parties’ liens and to use Cash Collateral on a

non-consensual basis, which would have proven costly to the Debtors were they unable to prevail

in such a priming fight. In addition, the Debtors are seeking approval of the “equities of the case”

waiver only upon entry of the Final Order, thereby allowing parties in interest an opportunity to

be heard in connection therewith. Therefore, the Debtors submit that the proposed “equities of the

case” waiver is appropriate.

         K.         Request for Final Hearing

                    58.   As stated above, the Court may grant interim relief in respect of a motion

filed pursuant to section 363(c) or 364 of the Bankruptcy Code if, as here, interim relief is

“necessary to avoid immediate and irreparable harm to the estate pending a final hearing.” Fed.

R. Bankr. P. 4001(b)(2), (c)(2). The Debtors request a date which is no later than forty (40) days

after entry of the Interim Order to hold a hearing to consider the relief requested herein on a final

basis.

                            Bankruptcy Rule 6003(b) Has Been Satisfied

                    59.   Bankruptcy Rule 6003(b) provides that, to the extent relief is necessary to

avoid immediate and irreparable harm, a bankruptcy court may issue an order granting “a motion

                                                   36
RLF1 22900921v.1
                   Case 20-10312-BLS        Doc 20    Filed 02/12/20     Page 37 of 40




to use, sell, lease, or otherwise incur an obligation regarding property of the estate, including a

motion to pay all or part of a claim that arose before the filing of the petition” prior to 21 days after

the Petition Date. Fed. R. Bankr. P. 6003(b). As explained above and in the Martin Declaration,

the Debtors would suffer immediate and irreparable harm if the relief sought herein were not

promptly granted and if the Debtors were therefore unable to access the proceeds of the DIP

Financing or use Cash Collateral. Absent immediate access to the proceeds of the DIP Financing

and Cash Collateral, the Debtors would lack, among other things, (a) sufficient working capital to

operate their business and to administer their estates, (b) the ability to timely pay administrative

expenses incurred during these chapter 11 cases, and (c) the flexibility to continue to employ the

performance-marketing spend necessary to keep pace in the current highly competitive landscape.

Accordingly, the Debtors submit that the relief requested herein is necessary to avoid immediate

and irreparable harm, and, therefore, Bankruptcy Rule 6003 is satisfied.

                          Request for Bankruptcy Rule 6004(a) and (h) Waivers

                    60.     To implement the foregoing successfully, the Debtors seek waivers of the

notice requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing

the use, sale, or lease of property under Bankruptcy Rule 6004(h). As explained above and in the

Martin Declaration, the relief requested herein is necessary to avoid immediate and irreparable

harm to the Debtors.          Accordingly, ample cause exists to justify the waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay imposed by Bankruptcy Rule

6004(h), to the extent such notice requirements and such stay apply.

                                          Reservation of Rights

                    61.     Nothing contained herein is intended to be or shall be construed as (a) an

admission as to the validity of any claim against the Debtors or any liens satisfied pursuant to this

Motion, (b) an agreement or obligation to pay any claims, (c) a waiver of any claims or causes of

                                                     37
RLF1 22900921v.1
                   Case 20-10312-BLS      Doc 20     Filed 02/12/20      Page 38 of 40




action that may exist against any creditor or interest holder, (d) a waiver of the Debtors’ or any

appropriate party in interest’s rights to dispute any claim, or (e) an approval, assumption, or

rejection of any agreement, contract, program, policy, or lease under section 365 of the Bankruptcy

Code. Likewise, if the Court grants the relief sought herein, any payment made pursuant to the

Court’s order is not intended to be and should not be construed as an admission to the validity of

any claim or a waiver of the Debtors’ rights to dispute such claim subsequently.

                                                 Notice

                    62.   Notice of this Motion will be provided to (a) the Office of the United States

Trustee for the District of Delaware (Attn: Benjamin Hackman, Esq.); (b) the holders of the thirty

(30) largest unsecured claims against the Debtors on a consolidated basis; (c) the Internal Revenue

Service; (d) the United States Attorney’s Office for the District of Delaware; (e) Milbank LLP, 55

Hudson Yards, New York, New York 10001 (Attn: Evan Fleck, Esq. and Nelly Almeida, Esq.)

and Morris, Nichols, Arsht & Tunnell LLP, 1201 N. Market Street, Wilmington, DE 19801 (Attn:

Robert Dehney, Esq. and Joseph Barsalona II, Esq.), as counsel to the Crossholder Ad Hoc

Committee; (f) Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, New York

10036 (Attn: Philip Dublin, Esq.), as counsel to the Second Lien Ad Hoc Committee; (g) Paul

Hastings LLP, 200 Park Avenue, New York, New York 10166 (Attn: Michael Baker, Esq. and

Shekhar Kumar, Esq.), as counsel to the DIP Agent and First Lien Agent; (h) Pryor Cashman LLP,

7 Times Square, New York, New York 10036 (Attn: Seth Lieberman, Esq.), as counsel to the

successor Second Lien Agent; (i) Vinson & Elkins LLP, 1114 Avenue of the Americas, 32nd

Floor, New York, New York 10036 (Attn: David Meyer, Esq.), as counsel to the Consenting

Sponsors; and (j) the Banks (collectively, the “Notice Parties”). Notice of this Motion and any

order entered hereon will be served in accordance with Local Rule 9013-1(m).



                                                   38
RLF1 22900921v.1
                   Case 20-10312-BLS     Doc 20    Filed 02/12/20   Page 39 of 40




                    63.   The Debtors respectfully submit that no further notice is required. No

previous request for the relief sought herein has been made by the Debtors to this or any other

Court.




                                                  39
RLF1 22900921v.1
                   Case 20-10312-BLS     Doc 20    Filed 02/12/20    Page 40 of 40




                    WHEREFORE the Debtors respectfully request entry of the Interim and Final

Orders granting the relief requested herein and such other and further relief as the Court may deem

just and appropriate.

Dated: February 12, 2020
       Wilmington, Delaware

                                       /s/ Zachary I. Shapiro
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       Daniel J. DeFranceschi (No. 2732)
                                       Zachary I. Shapiro (No. 5103)
                                       One Rodney Square
                                       920 N. King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701

                                       -and-

                                       WEIL, GOTSHAL & MANGES LLP
                                       Ray C. Schrock, P.C. (pro hac vice pending)
                                       David N. Griffiths (pro hac vice pending)
                                       Andriana Georgallas (pro hac vice pending)
                                       767 Fifth Avenue
                                       New York, New York 10153
                                       Telephone: (212) 310-8000
                                       Facsimile: (212) 310-8007

                                       Proposed Attorneys for Debtors
                                       and Debtors in Possession




RLF1 22900921v.1
